DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2021/0202588) in view of Lee (WO 2018/186580 published 10 November 2018) US  2020/0117782 is used as English translation].  All reference is to Cho unless indicated otherwise.

Regarding Claim 1 (Original), Cho teaches a display device comprising: 
a substrate [fig. 7 @ 110] including a sensor area [fig. 3 @DA2]; 
a display panel [fig. 2 @100] including a first pixel [fig. 6 @SS1, SSP2, or SSP3] disposed in the sensor area [¶0086, “The second non-transmissive area NTA2 of the second unit pixel area UPA2 may be provided with a plurality of second pixels.  Each of the plurality of second pixels may include a plurality of second subpixels SSP”], and a sensor [fig. 2 @300] disposed below the display panel [fig. 2 @100] and overlapping the sensor area [¶0054, “The second display area DA2 may be disposed to overlap an area CA where the optical module 200 is disposed”], wherein 
the sensor area [fig. 3 @DA2] includes a plurality of pixel areas [¶0084, “a second display area DA2 comprised of a plurality of second unit pixel areas UPA2”, ¶0086, “The second non-transmissive area NTA2 of the second unit pixel area UPA2 may be provided with a plurality of second pixels”] in which the first pixel [fig. 6 @SS1, SSP2, or SSP3] is disposed and 
a plurality of transmission areas [¶0084, “the second display area DA2 may include a plurality of second unit pixel areas UPA2”, ¶0085, “the second unit pixel area UPA2 may include a transmissive area TA and a second non-transmissive area NTA2”] in which the first pixel [fig. 6 @SS1, SSP2, or SSP3] is not disposed [fig. 6 illustrates claimed structure], 
the plurality of transmission areas include a first transmission area [fig. 6 @TA construed as the unlabeled TA in the fig. 3 @UPA2 illustrated by fig. 3 in the second row and second column of the plurality of UPA2], 
the plurality of pixel areas [fig. 6 @NTA illustrates one] include 
a first pixel area [fig. 6 @ NTA construed as the unlabeled NTA illustrated in fig. 3 and positioned in the second row/first column of the plurality of UPA2] positioned in a first direction [X direction] of the first transmission area [fig. 6 @TA construed as the unlabeled TA in the fig. 3 @UPA2 illustrated by fig. 3 in the second row and second column of the plurality of UPA2], and 
a second pixel area [fig. 6 @ NTA construed as the unlabeled NTA illustrated in fig. 3 and positioned in the third row/second column of the plurality of UPA2] positioned in a second direction [Y direction] crossing the first direction of the first transmission area [fig. 6 @TA construed as the unlabeled TA in the fig. 3 @UPA2 illustrated by fig. 3 in the second row and second column of the plurality of UPA2], 
the first pixel [fig. 6 @SS1, SSP2, or SSP3] includes a first pixel circuit [fig. 6 @TRA (transistor area)], 
at least one of transistors [fig. 7 @T2] of the first pixel circuit [fig. 7 @ TRA] is disposed in the first pixel area [fig. 6 @ NTA construed as the unlabeled NTA illustrated in fig. 3 and positioned in the second row/first column of the plurality of UPA2], and 
others of the transistors [¶0101, “The transistor area TRA may be provided with various circuit elements, such as a switching transistor and a sensing transistor, as well as the second transistor T2”] of the first pixel circuit [fig. 7 @TRA] are disposed in the second pixel area [fig. 6 @ NTA construed as the unlabeled NTA illustrated in fig. 3 and positioned in the third row/second column of the plurality of UPA2]
Cho does not teach a sensor disposed between the display panel and the substrate 
Lee teaches a sensor [fig. 11 @1180] disposed between the display panel [fig. 11 @1140] and the substrate [fig. 11 @1190]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a sensor between the substrate and the display panel, as taught by Lee, into the display device taught by Cho in order to maintain the display device as thin as possible.

Claim 15 (Original), Cho in view of Lee teaches the display device according to Claim 1, wherein
the display panel further includes a display area [Fig. 3 @DA1] in which a display pixel [fig. 4 @FSP1, FSP2, or FSP3] is disposed, 
the display area [fig. 3 @DA1] surrounds the sensor area [fig. 3 @DA2], and 
a disposition density [fig. 3 illustrates 16 pixels] of the first pixels [fig. 3 @UPA2 ] disposed in the sensor area [fig. 3 @DA2] is lower [fig. 3 illustrates size of UPA1 and UPA2 are same UPA1 with more pixels has higher density] than a disposition density [fig. 3 illustrates 32 pixels] of the display pixels [fig. 3 @UPA1] disposed in the display area [fig. 3 @DA1].

Regarding Claim 17 (Original), Cho in view of Lee teaches the display device according to Claim 15, wherein
a transmittance of the sensor area [fig. 3 @DA2] is greater [¶0127, “The display panel 100 according to one embodiment of the present disclosure may be provided with the first display area DA1 and the second display area DA2, each of which has its respective light transmittance … the first display area DA1 may have first low light transmittance … the second display area DA2 may have second low light transmittance higher than the first light transmittance”] than a transmittance of the display area [fig. 3 @DA1].
	
Regarding Claim 18 (Original), Cho teaches a display device comprising: 
a substrate [fig. 7 @ 110] including a sensor area [fig. 3 @DA2]; 
a display panel [fig. 2 @100] including a first pixel circuit [fig. 6 @TRA of the fig. 3 @UPA2 (second row second column), ¶0101, The transistor area TRA may be provided with various circuit elements, such as a switching transistor and a sensing transistor, as well as the second transistor T2”], and 
a second pixel circuit [fig. 6 @TRA of the fig. 3 @UPA2 (first row second column)] disposed in the sensor area [fig. 3 @DA2]; and 
a sensor [fig. 2 @300] disposed below the display panel [fig. 2 @100] and overlapping the sensor area [¶0054, “The second display area DA2 may be disposed to overlap an area CA where the optical module 200 is disposed”], wherein 
the sensor area [fig. 3 @DA2] includes a transmission area [fig. 6 @TA of the fig. 3 @UPA2 (second row second column)],
at least one of the transistors [construed as a first of the transistors provided in fig. 6 @ TRA] of the first pixel circuit [fig. 6 @TRA of the fig. 3 @UPA2 (second row second column)] is disposed adjacent to a first direction [X direction] of the transmission area [fig. 6 illustrates TRA (including all transistors) is disposed adjacent to a horizontal line (the X axis) passing through TA],
others of the transistors [transistors in fig. 6 @TRA (excluding the first transistor] of the first pixel circuit [fig. 6 @TRA of the fig. 3 @UPA2 (second row second column)] are disposed adjacent [fig. 6 illustrates TRA (including all transistors) is also disposed adjacent to a vertical line (the Y axis) passing through TA] to a second direction [Y axis] crossing the first direction of the transmission area [ fig. 6 @TA of the fig. 3 @UPA2 (second row second column)]
the second pixel circuit [fig. 6 @TRA of the fig. 3 @UPA2 (first row second column)] is disposed adjacent [figs. 3 and 6 illustrate TRA (second pixel circuit) is disposed adjacent to a vertical line (the Y axis) passing through TA] to the second direction [Y direction] of the transmission area [fig. 6 @TA of the fig. 3 @UPA2 (second row second column)]
Cho does not teach a sensor disposed between the display panel and the substrate 
Lee teaches a sensor [fig. 11 @1180] disposed between the display panel [fig. 11 @1140] and the substrate [fig. 11 @1190]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a sensor between the substrate and the display panel, as taught by Lee, into the display device taught by Cho in order to maintain the display device as thin as possible.

Regarding Claim 20 (Original), Cho in view of Lee teaches the display device according to Claim 18, wherein
the display panel further includes a third pixel circuit [fig. 6 @TRA disposed in the row two column 1 (fig. 3 UPA2)], 
at least one of the transistors [¶0101] of the third pixel circuit is disposed adjacent [figs. 3 and 6 illustrate the TRA in R2C1 UPA2 is disposed adjacent to a vertical line drawn through the TRA in R1C2] to the second direction [y axis] of the second pixel circuit [fig. 6 @TRA disposed in the row one column 2 (fig. 3 UPA2)], and 
others of the transistors [¶0101] of the third pixel circuit [TRA in fig. 3 @R2C1 UPA2] are disposed adjacent [figs 3 and 6 illustrate the third pixel circuit TRA is disposed adjacent to a vertical line through TA] to the second direction [Y direction] of the transmission area [fig. 6 @TA of the fig. 3 @R2C2 UPA2]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lee and Xia (CN 109950288).  All reference is to Cho unless indicated otherwise.

Regarding Claim 16 (Original), Cho in view of Lee teaches the display device according to Claim 15, 
Cho in view of Lee does not teach a size of the first pixels disposed in the sensor area is smaller  than a size of the display pixels disposed in the display area 
Xia teaches a size of the first pixels [fig. 3 @21] disposed in the sensor area [fig. 3 @11] is smaller [fig. 3 illustrates size difference] than a size of the display pixels [fig. 3 @22] disposed in the display area [fig. 3 @12]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate smaller size pixels in a sensor area having less pixel space, as taught by Xia, into the display device taught by Cho in view of Lee in order to position a greater number of pixel elements in the same space and maintain the same luminance between a first and second display area.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lee and Kanda (US 2015/0062193).  All reference is to Cho unless indicated otherwise.

Regarding Claim 2 (Original), Cho in view of Lee teaches the display device according to Claim 1, wherein
the first pixel circuit [fig. 6 @TRA] includes a first transistor [¶0101] disposed in the second pixel area [fig. 6 @ NTA construed as the unlabeled NTA illustrated in fig. 3 and positioned in the third row/second column of the plurality of UPA2] connected to a first light emitting element in the first pixel [fig. 6 @SS1, SSP2, or SSP3] 
Cho in view of Lee does not teach a pixel circuit transistor is an initialization transistor connected between a first light emitting element and an initialization power
Kanda teaches a pixel circuit transistor is an initialization transistor [fig. 2 @16] connected between a first light emitting element [fig. 2 @10] and an initialization power [fig. 2 @VST]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a pixel circuit comprising an initialization transistor, as taught by Kanda, into the display panel, taught by Cho in view of Lee, in order to compensate for parasitic capacitance of the OLED. 

Regarding Claim 19 (Original), Cho in view of Lee teaches the display device according to Claim 18, wherein
the display panel further includes a first light emitting element [fig. 6 @first column second row R pixel] disposed adjacent [fig. 6 illustrates R pixel (C1 R2) is adjacent to a horizontal line passing through TA] to the first direction [x axis] of the transmission area [fig. 6 @TA] and connected to the first pixel circuit [fig. 6 @TRA],
the first pixel circuit [fig. 6 @TRA] includes an transistor [¶0101] disposed adjacent [fig. 6 illustrates TRA pixel is disposed adjacent to a vertical line passing through TA] to the second direction [Y axis] of the transmission area [fig. 6 @TA], and 
Cho in view of Lee does not teach the pixel circuit transistor is an initialization transistor connected between an anode electrode of the first light emitting element and an initialization power
Kanda teaches a pixel circuit transistor an initialization transistor [fig. 2 @16] connected between an anode electrode of the first light emitting element [fig. 2 @10] and an initialization power [fig. 2 @VST]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a pixel circuit comprising an initialization transistor, as taught by Kanda, into the display panel, taught by Cho in view of Lee, in order to compensate for the parasitic capacitance of the OLED. 

Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For 





/Douglas M Wilson/Examiner, Art Unit 2694